Eyans, P. J.
This was an action by Mrs. C. N. Sammons ■against the Town of Wrens, to recover damages for the opening of a street through her land. The town admitted that it laid out a street through the plaintiff’s land, but pleaded that she had sold the town the right to open the street for a named sum, which had been tendered to her. On the trial the plaintiff offered a deed to prove her title to the land. Objection was made to the deed being received in evidence, on the ground of the indefinite description of the land. The deed was allowed in evidence. The plaintiff denied any agreement with the town authorities to construct a street through her land. The town submitted witnesses to prove such an ■agreement. The only testimony on the subject of damages was that the land was worth $2,000 before the construction of the street, and $1,500 after the street was laid out. The jury returned a verdict for $100. The defendant moved for a new trial, on the grounds, that the verdict was^ without evidence to support it, and that the court erred in admitting in evidence a certain deed under which the plaintiff claimed title. The court refused a new trial, and exception was taken by the defendant. The points stated in the headnotes control the case, and require no elaboration. That stated in the first syllabus is axiomatic; and the proposition contained in the second is sustained by the eases of Pullman Co. v. Schaffner, 126 Ga. 609 (55 S. E. 933, 9 L. R. A. (N. S.) 407), and Mullins v. Murphy, 69 Ga. 754.

Judgment affirmed.

All the Justices concur.